DETAILED ACTION
	The present application is a domestic application filed 12 April 2021, which is a continuation-in-part of US Application No. 16/592,151 (now abandoned), filed 03 October 2019, and claims priority to US Provisional Application No. 62/740,507, filed 03 October 2018. 
Claims 1 and 2 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application(s), 16/592,151, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  Specifically, these applications fail to provide enablement for “benzyl alcohol”.  Therefore the effective filing date of claims 1 and 2 is seen to be the effective filing date of the claimed invention, 12 April 2021.
If applicant disagrees, applicant should present a detailed analysis as to why the claimed subject matter has clear support in the earlier priority applications.  Applicant is reminded that such priority for the instant limitations requires written description and enablement under 35 U.S.C. § 112, first paragraph. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lebreton (US Patent No. 10,328,180, cited by Applicant in IDS submitted 11 May 2021) in view of Alam et al. (Arch Dermatol, 2002, vol. 138, pp. 510-514, cited in PTO-892) and further in view of Chu et al. (US 2008/0107744, cited in PTO-892).
	Lebreton teaches a sterile, soft tissue filler composition comprising a mixture of cross-linked hyaluronic acid (HA), and lidocaine in an amount effective to mitigate pain upon injection (claim 1). Lebreton teaches the lidocaine is at a concentration of between about 0.1% and 5% by weight of the composition (claim 8). Lebreton teaches preferred concentrations of anesthetic includes between about 0.2% and about 1.0% by weight (col. 3: 1-6). 
	Lebreton does not expressly disclose benzyl alcohol (present claim 1).
	Alam et al. is concerned with identifying a less painful injectable compositions intended to be administered to the soft tissue (title and abstract). Alam et al. investigated injectable compositions having different types of saline, one type included benzyl alcohol and the other category did not (p.513, second para). Alam et al. teach there is substantial evidence showing benzyl alcohol functions as an anesthetic. Some of these compositions included 1% lidocaine, 1% lidocaine with preservative, and alkalinized 1% lidocaine with preservative (p.513, second para). Benzyl alcohol in normal saline was associated with the lowest mean pain scores, and normal saline with the highest. Epoetin injections diluted with saline with benzyl alcohol was statistically significantly less painful (p.513, fourth para). Alam et al. teach “normal saline with benzyl alcohol has all the qualities of an ideal anesthetic agent. Pain on application and pain on venipuncture are both low, as is cost, and the substance is convenient to use. Lidocaine may provide longer and better anesthesia, but its pain on application is greater” (p.513, penultimate para).
	Chu teaches an injectable filler comprising a biodegradable or non-biodegradable material, and further comprising an anesthetic, preservative, or mixture thereof (claim 14). Examples of anesthetics include lidocaine and benzyl alcohol, which can be present in an amount ranging between 0.01% to 6% based on the total weight (para [0052]). Examples of suitable preservatives include benzyl alcohol, which can be present in an amount ranging between 0.02% to 2% based on the total weight (para [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a cross-linked HA with benzyl alcohol.
One having ordinary skill in the art would have been motivated to combine a cross-linked HA with benzyl alcohol because Alam et al. found injectable compositions were less painful when they included benzyl alcohol. From Alam et al. and Chu et al., the ordinary artisan would have been motivated to substitute the lidocaine of Lebreton with benzyl alcohol because it is recognized as having anesthetic properties. In addition, Alam et al. prefer benzyl alcohol and distinguish it as an ideal anesthetic agent because it is inexpensive, convenient to use, and better at reducing pain from injecting. 
See MPEP 2144.06, “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents.”. 
Alternatively, the ordinary artisan would have been motivated to combine benzyl alcohol with the crosslinked HA and lidocaine composition of Lebreton with a reasonable expectation of success that it would be less painful because Alam et al. found compositions having 1% lidocaine in combination with benzyl alcohol as a preservative were consistently associated with the lowest pain scores. 
The ordinary artisan would have been motivated to include anywhere between 0.02% to 2% by weight benzyl alcohol when it functions as a preservative, or between 0.01% to 6% when it functions as an anesthetic based on the teachings of Chu et al. 
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 


Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759